DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0118502 Mitsuhashi et al in view of WO 2015/125866 Hozumi et al (cited by US 2017/0015842 Hozumi et al).
Regarding claim 1, Mitsuhashi teaches a fluorine-containing coating film (paragraph 0002), which has a root mean square roughness (because such a roughness must exist) and has a perfluoropolyether structure (paragraph 0009, structure 1b). 
Mitsuhashi does not teach a root mean square roughness of less than 3.5 nm. Hozumi teaches an water and oil repellant coating film (abstract), where the root mean square roughness is less than 50 nm (paragraph 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the roughness of Hozumi in the product of Mitsuhashi because a higher roughness would result in water repellency being reduced (paragraph 0061). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, 
Regarding claim 4, Mitsuhashi teaches that the film has a thickness of 1-30 nm (paragraph 0117). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 1-30 nm reads on the claimed range of 4-100 nm. 
Regarding claim 5, Mitsuhashi does not explicitly teach the sliding angle or speed of a 6 µL or 20 µL water droplet. However, as Mitsuhashi in view of Hozumi satisfies all of the previous limitations, the combination’s materials (perfluoropolyether structure, paragraph 0009) are indistinguishable from the claimed materials (perfluoropolyether structure). Therefore, it is reasonable to expect that the combination's sliding angle of a 6 µL water droplet would also be 24.3º or less, or a speed of a 20 µL water droplet sliding at a 32º angle would be 0.1 cm/second or more. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 6, Mitsuhashi does not explicitly teach the density of an outermost surface layer. However, as Mitsuhashi in view of Hozumi satisfies all of the previous limitations, the combination’s materials (perfluoropolyether structure, paragraph 0009) are indistinguishable from the claimed materials (perfluoropolyether structure). Therefore, it is reasonable to expect that the combination's density of an outermost surface layer measured by X-ray reflectivity would also be 1.6 g/cm3 or more. “Where the claimed and prior art products are identical or 
Regarding claim 11, Mitsuhashi does not explicitly teach the arithmetic average roughness. However, as Mitsuhashi in view of Hozumi satisfies all of the previous limitations, the combination’s materials (perfluoropolyether structure, paragraph 0009) are indistinguishable from the claimed materials (perfluoropolyether structure). Therefore, it is reasonable to expect that the combination's Ra would also be 0.1 nm or more and 1 nm or less. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 12, Mitsuhashi teaches a polysiloxane backbone (paragraph 0009, structure 1b, SiT, where T is O), and further has a structure in which a fluoroalkyl group Z is directly bonded to a silicon atom of the polysiloxane backbone (paragraph 0009, structure 1b). 
Regarding claim 13, Mitsuhashi teaches a polysiloxane backbone (paragraph 0009, structure 1b, SiT, where T is O), and has the perfluoropolyether structure is on the free end side of a silicon atom of the polysiloxane backbone (paragraph 0009, structure 1b).

Claims 1, 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/076245 Harada et al (cited by US 2018/0230331) in view of WO 2015/125866 Hozumi et al (cited by US 2017/0015842 Hozumi et al).

Harada does not teach a root mean square roughness of less than 3.5 nm. Hozumi teaches an water and oil repellant coating film (abstract), where the root mean square roughness is less than 50 nm (paragraph 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the roughness of Hozumi in the product of Harada because a higher roughness would result in water repellency being reduced (paragraph 0061). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of less than 50 nm reads on the claimed range of less than 3.5 nm.  
Regarding claim 4, Harada teaches that the film has a thickness of 1-200 nm (paragraph 0131). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 1-200 nm reads on the claimed range of 4-100 nm. 
Regarding claim 5, Harada does not explicitly teach the sliding angle or speed of a 6 µL or 20 µL water droplet. However, as Harada in view of Hozumi satisfies all of the previous limitations, the combination’s materials (perfluoropolyether structure, paragraph 0032) are indistinguishable from the claimed materials (perfluoropolyether structure). Therefore, it is reasonable to expect that the combination's sliding angle of a 6 µL water droplet would also be 24.3º or less, or a speed of a 20 µL water droplet sliding at a 32º angle would be 0.1 cm/second or more. “Where the claimed and prior art products are identical or substantially identical in 
Regarding claim 6, Harada does not explicitly teach the density of an outermost surface layer. However, as Harada in view of Hozumi satisfies all of the previous limitations, the combination’s materials (perfluoropolyether structure, paragraph 0032) are indistinguishable from the claimed materials (perfluoropolyether structure). Therefore, it is reasonable to expect that the combination's density of an outermost surface layer measured by X-ray reflectivity would also be 1.6 g/cm3 or more. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 11, Harada does not explicitly teach the arithmetic average roughness. However, as Harada in view of Hozumi satisfies all of the previous limitations, the combination’s materials (perfluoropolyether structure, paragraph 0032) are indistinguishable from the claimed materials (perfluoropolyether structure). Therefore, it is reasonable to expect that the combination's Ra would also be 0.1 nm or more and 1 nm or less. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 12, Harada teaches a polysiloxane backbone, and further has a structure in which a fluoroalkyl group is directly bonded to a silicon atom of the polysiloxane backbone (paragraph 0156). 


Response to Arguments
Applicant’s arguments with respect to Fujii have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781